MEMORANDUM **
Cheryl E. Hamilton and her attorney, Laurack D. Bray, appeal the district court’s order denying Bray’s application for admission to the U.S. District Court for the Central District of California. We dismiss the appeal for lack of jurisdiction.
The denial of a petition for admission to a district court bar is not a final order appealable under 28 U.S.C. § 1291 or an interlocutory order appealable under 28 U.S.C. § 1292. Application of Wasser-man, 240 F.2d 213, 214-16 (9th Cir.1956). Therefore, we lack jurisdiction to hear his appeal.
Appellants’ motion to expedite the appeal is denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.